                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Lo’Renzo Heard,
                                         Case No. 18-cv-2678(DSD/KMM)
                   Plaintiff,

v.                                                    ORDER

 Olmsted County Jail,

                   Defendant.


     The above matter comes before the court upon the Report and

Recommendation of United States Magistrate Judge Kate Menendez,

dated November 16, 2018 (R&R).         No objections have been filed to

that R&R in the time period permitted.

     Based    on   the   R&R,   the   files,   records,   and   proceedings

herein,      IT IS HEREBY ORDERED that this action is dismissed

without prejudice for failure to prosecute.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 19, 2018


                                         s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court
